ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
L3 Harris Technologies, Inc.                    ) ASBCA No. 62474
                                                )
Under Contract No. N00024-05-C-4304 et al.      )

APPEARANCES FOR THE APPELLANT:                      Paul E. Pompeo, Esq.
                                                    Sonia Tabriz, Esq.
                                                     Arnold & Porter Kaye Scholer LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Arthur M. Taylor, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Alexander M. Healy, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Hanscom AFB, MA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: February 9, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62474, Appeal of L3 Harris
Technologies, Inc., rendered in conformance with the Board’s Charter.

      Dated: February 9, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals